Exhibit 10.1

 

February 26, 2014

 

BY HAND DELIVERY

 

Noah Rosenberg, M.D.

 

Re:                             Transitional Services Agreement

 

Dear Noah,

 

This document follows our recent discussions about your transition from Esperion
Therapeutics, Inc. (“Esperion” or the “Company”).  If signed and not revoked,
this Transitional Services Agreement (the “Agreement”) will become a binding
agreement between you and the Company and will fully supersede other agreements
or understanding between you and the Company relating to the terms and
conditions of your employment, including without limitation, your employment
letter agreement dated January 13, 2012 (the “Employment Agreement”), provided
your obligations under the Employee Noncompetition, Nonsolicitation Confidential
and Assignment Agreement you entered into in connection with the Employment
Agreement (the “Noncompetition Agreement”) shall continue to be in full force
and effect except to the extent specifically modified by this Agreement.

 

With those understandings, the Agreement between you and the Company is as
follows:

 

1.                                      Transition Period

 

If you enter into and comply with this Agreement, your employment with the
Company will end on August 15, 2014, unless you or the Company elect to end it
on another date in accordance with this Agreement.  For purposes of this
Agreement, the actual last day of your employment shall be referred to as the
“Separation Date” and the time period between the Effective Date of this
Agreement (as defined in Section 19) and the Separation Date shall be referred
to as the “Transition Period.”  During the Transition Period you will be an
at-will employee subject to the terms of this Agreement.

 

2.                                      Title/Duties and Responsibilities During
the Transition Period

 

Commencing on the Effective Date of this Agreement, you will no longer serve as
the Company’s Chief Medical Officer but, instead, will serve as a Senior Advisor
to the Chief Executive Officer (“CEO”).  You will continue to work and provide
services to the Company, although you will be provided with flexibility in
connection with your search for a job or other consulting arrangements that do
not violate the Noncompetition Agreement, as modified herein.  Your duties
during the Transition Period and other details associated with your employment
during the Transition Period will be determined by the Company’s CEO.  It is
expected that your duties and responsibilities will be focused on effectively
transitioning information to others in the organization and providing the
following services: (i) clinical data and results analysis, (ii) publications
preparation and review, (iii) corporate development support, and (iv) medical
and scientific meeting preparation.  These duties may require you to sign off on
clinical study reports and other related documents.  You will be indemnified by
the Company in connection

 

--------------------------------------------------------------------------------


 

with your performance of these duties, to the extent permissible under and in
accordance with the Company’s bylaws.  It is expected that you will be able to
perform these duties and services remotely and, accordingly, you should not
travel to Michigan or attend meetings and other in-person business events
without prior approval from the CEO.  In no event shall you be required to
travel more than two (2) days per month and the Company agrees to provide you
with a reasonable amount notice of any such travel.  It is understood and agreed
that from the Effective Date through August 15, 2014 you will perform as a
Senior Advisor to the CEO and that you may also may perform other,
noncompetitive consulting work provided such consulting work does not interfere
with you duties to the Company.

 

3.                                      Compensation During Transition Period

 

Subject to the terms of this Agreement, you shall receive a base salary at the
rate of $162,500.00 based on a work week of twenty (20) hours per week through
August 15, 2014 (or a later date if the Company elects to extend the Transition
Period beyond August 15, 2014).  Although as a part-time employee you will no
longer be eligible for benefits, provided you either elect (and remain eligible
for) COBRA/mini-COBRA or in the absence of COBRA/mini-COBRA, you exercise your
conversion rights with respect to your group health insurance, the Company will
continue to pay the same dollar amount for such health insurance as if you had
remained employed as a full time employee, until the earlier of (i) the
Separation Date, and (ii) the day you become eligible for health insurance
through another employer. Your outstanding equity will be governed by the terms
and conditions of the Company’s stock plan and applicable stock option agreement
(collectively the “Equity Documents”), provided, and notwithstanding anything to
the contrary in the Equity Documents, if you enter into an comply with this
Agreement, the Supplemental Option Grant (as defined in the Employment
Agreement) shall vest immediately upon the Separation Date.

 

You acknowledge and agree that (i) you will not be entitled to accrue paid time
off during the Transition Period; (ii) you will use your existing balance of 70
hours of accrued paid time off during the Transition Period, (iii) in no event
shall you be entitled to salary and benefits beyond the Separation Date, unless
by mutual consent, and (iv) you are not entitled to any other compensation,
including, bonus severance or otherwise, expect as specifically set forth in
this Section 3.

 

4.                                      Ending of Employment During the
Transition Period

 

You or the Company may elect to end this at-will employment relationship at any
time and for any reason (including in order to commence other employment) prior
to August 15, 2014 upon 14 days written notice (which may be waived in all or in
part by the party receiving the notice), in which case you will be paid only
through the last day of your employment and, except for your rights with respect
to your then vested equity, you will not be entitled to any other payments or
benefits.

 

2

--------------------------------------------------------------------------------


 

5.                                      Modification of Non-Competition
Agreement

 

As a condition of this Agreement, the Company agrees that Section 8 of the
Noncompetition Agreement shall be replaced in its entirety with the following:

 

In order to protect the Company’s Proprietary Information and goodwill, during
my employment and for a period of twelve (12) months following the termination
of my employment for any reason (the “Restricted Period”), I will not directly
or indirectly, whether as owner, partner, shareholder, director, consultant,
agent, employee, co-venturer or otherwise, engage, participate or invest in any
business activity anywhere in the United States that (i) researches, develops,
manufactures, licenses or markets AMPk (AMP-activated protein kinase) or ATP
Citrate Lyase (ACL) targeted products and/or apolipoprotein A-I variants of such
products or (ii) researches, develops, manufactures, licenses or markets any
products, or performs any services, that are otherwise competitive with the
products or services of the Company, or products or services that the Company
has under development or that are the subject of active planning at any time
during my employment; provided that this shall not prohibit any possible
investment in publicly traded stock of a company representing less than one
percent of the stock of such company.  Notwithstanding the forgoing, the Company
will not seek to enforce this Section 8 in order to prevent me from performing
services in the diabetes or hypertension (but not lipid regulation) therapeutic
areas on compounds or programs that have MOAs or targets that are not
competitive with the Company.  In addition, during the Restricted Period, I will
not, directly or indirectly, in any manner, other than for the benefit of the
Company, (a) call upon, solicit, divert or take away any of the customers,
business or prospective customers of the Company or any of its suppliers, and/or
(b) solicit, entice or attempt to persuade any other employee or consultant of
the Company to leave the services of the Company for any reason or otherwise
participate in or facilitate the hire, directly or through another person or
entity, of any person who is employed or engaged by the Company or who was
employed or engaged by the Company within six months of the attempt to hire such
person.  I acknowledge and agree that if I violate any of the provisions of this
paragraph 8, the running of the Restricted Period will be extended by the time
during which I engage in such violation(s).

 

You acknowledge that, except as specifically modified in this Section 6, the
Noncompetition Agreement shall continue to be in full force and effect and that
Section 8 of the Noncompetition Agreement, as modified above, shall commence on
the last day of the Transition Period and continue for twelve (12) months
thereafter (the “Restricted Period”).

 

6.                                      Return of Property

 

You shall not dispose of Company property (including information or documents,
including computerized data Company and any copies made of any computerized data
Company or software (“Documents”), without authorization.  On or before the
Separation Date, or on an

 

3

--------------------------------------------------------------------------------


 

earlier date if requested by the Company, you agree to return to the Company all
Company property, including, without limitation, computer equipment, software,
keys and access cards, credit cards, files and any Documents containing
information concerning the Company, its business or its business relationships
(in the latter two cases, actual or prospective) and any information about the
Company’s sales strategies and mechanics associated with implementing those
strategies.  After returning all Documents and Company property, you commit to
deleting and finally purging any duplicates of files or documents that may
contain Company information from any non-Company computer or other device that
remains your property.  In the event that you discover that you continue to
retain any such property, you shall return it to the Company immediately.

 

7.                                      Non-Disparagement

 

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or its or their products or services, or its or their current
or former officers, directors, shareholders, employees or agents.  You further
agree not to take any actions or conduct yourself in any way that would
reasonably be expected to affect adversely the reputation or goodwill of the
Company or any of its affiliates or any of its or their products or services or
its or their current or former officers, directors, shareholders, employees or
agents.  For its part, the Company will issue a written statement to the current
members of the Company’s Board of Directors and to the Company’s senior
management team informing them that you have voluntarily transitioned into a
Senior Advisor role and that your employment is expected to end on August 15,
2014.  The statement will also instruct each recipient not to make any
disparaging statements about you and to direct any reference inquires to me. 
You also agree to direct any reference inquiries to me.  If I receive a
reference inquiry from a prospective employer, I will respond by only confirming
dates of employment, salary information and positions held (Chief Medical
Officer and Senior Advisor to CEO).

 

8.                                      Tax Treatment

 

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement are
stated in gross amounts and shall be paid in amounts net of any such deductions
or withholdings.  Nothing in this Agreement shall be construed to require the
Company to make any payments to compensate you for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

9.                                      Release of Your Claims

 

In consideration for, among other terms, the payments, benefits and
opportunities described in this Agreement, you voluntarily release and forever
discharge the Company, its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their

 

4

--------------------------------------------------------------------------------


 

respective employee benefit plans and fiduciaries of such plans, and the current
and former officers, directors, shareholders, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when you sign this Agreement, you have,
ever had, now claim to have or ever claimed to have had against any or all of
the Releasees.  This release includes, without limitation, all Claims:

 

·                  relating to your employment;

 

·                  of wrongful discharge;

 

·                  of breach of contract, including without limitation, breach
of the Employment Agreement;

 

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of discrimination or
retaliation, Americans with Disabilities Act, Title VII of the Civil Rights Act
of 1964);

 

·                  under any other federal or state statute, including without
limitation the Michigan Elliott-Larsen Civil Rights Act (ELCRA), Michigan
Persons With Disabilities Civil Rights Act (PWDCRA), Payment of Wages and Fringe
Benefits Act (WFBA), Michigan Whistleblowers’ Protection Act (WPA),
Bullard-Plawecki Employee Right to Know Act, the Michigan Occupational Safety
and Health Act (MIOSHA) and the Michigan Social Security Number Privacy Act;

 

·                  of defamation or other torts;

 

·                  of violation of public policy;

 

·                  for wages, bonuses, incentive compensation, commissions,
stock, stock options, vacation pay or any other compensation or benefits; and

 

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees;

 

provided, however, that this release shall not affect your rights under this
Agreement.

 

10.                               Future Cooperation

 

You agree to cooperate reasonably with the Company (including its outside
counsel) in connection with the contemplation, prosecution and defense of all
phases of existing, past and future litigation about which the Company believes
you may have knowledge or information.  You agree to make yourself available
during and outside of regular business hours for such cooperation; provided that
the Company shall not utilize this paragraph to require you to make yourself
available to an extent that would unreasonably interfere with your search for
employment or any subsequent employment responsibilities that you may have.  You
agree to

 

5

--------------------------------------------------------------------------------


 

appear without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls you as a witness.  In connection with
fulfilling your obligations under this Section 10, your pre-approved, out of
pocket and reasonable expenses will be reimbursed by the Company and, provided
you are no longer employed by the Company at the time you perform such services,
you will be compensated at a rate of $162.50 per hour for cooperation other than
for your travel time and time spent testifying.

 

11.                               Effect of a Breach

 

In the event that you fail to comply with any of your obligations under this
Agreement (including the Noncompetition Agreement, as modified herein), in
addition to any other legal or equitable remedies it may have for such breach,
the Company shall have the right to terminate your at will employment (if you
are still employed) and you will not be entitled to any of the benefits under
this Agreement exclusive of salary through the Separation Date.  Any such
consequences of a breach by you will not affect the release or your continuing
obligations under this Agreement.

 

12.                               Nonadmission

 

This Agreement shall not be construed as an admission of any liability by the
Company or you of any act of wrongdoing.  The Company and you specifically
disclaims that it or any of its representatives has engaged in any wrongdoing or
has taken any action that would be the basis for any finding of liability.

 

13.                               Legal Representation

 

This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have in fact done so, that you
have carefully read and fully understand all of the provisions of this
Agreement, and that you are voluntarily entering into this Agreement.

 

14.                               Absence of Reliance

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.

 

15.                               Enforceability

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

6

--------------------------------------------------------------------------------


 

16.                               Waiver

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

17.                               Enforcement

 

(a)                                 Jurisdiction.  You and the Company hereby
agree that the Michigan courts shall have the exclusive jurisdiction to consider
any matters related to this Agreement, including without limitation any claim
for violation of this Agreement.  With respect to any such court action, you
(i) submit to the jurisdiction of such courts, (ii) consent to service of
process, and (iii) waive any other requirement (whether imposed by statute,
rule of court or otherwise) with respect to personal jurisdiction or venue.

 

(b)                                 Relief.  You agree that it would be
difficult to measure any harm caused to the Company that might result from any
material breach by you of your promises set forth in this Agreement and that in
any event money damages would be an inadequate remedy for any such breach. 
Accordingly, you agree that if you breach, or propose to breach, any portion of
your obligations, the Company may be entitled, in addition to all other remedies
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach, without showing or proving any actual damage to the Company and
without the necessity of posting a bond and to reasonable attorneys associated
with enforcing this Agreement.

 

18.                               Governing Law; Interpretation

 

This Agreement shall be interpreted and enforced under the laws of Michigan,
without regard to conflict of law principles.  In the event of any dispute, this
Agreement is intended by the parties to be construed as a whole, to be
interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.

 

19.                               Entire Agreement and Time to Consider

 

This Agreement along with the Noncompetition Agreement, as modified herein, and
the Equity Documents constitute the entire agreement between you and the Company
with respect to the subject matter herein.  This Agreement supersedes any
previous agreements or understandings between you and the Company with respect
to the subject matter herein.

 

You have the opportunity to consider this Agreement until for up to twenty-one
(21) days to consider this Agreement (the “Consideration Period”). 
Modifications to this Agreement shall

 

7

--------------------------------------------------------------------------------


 

not restart or otherwise affect the Consideration Period.  To accept this
Agreement, you must return a signed, unmodified original of this Agreement so
that it is received by me at or before the expiration of the Consideration
Period.  You have seven (7) days from the day you enter into this Agreement to
revoke it (the “Revocation Period”).  To revoke this Agreement, you must provide
a written notice so that it is received by me on or before the last day of the
Revocation Period.  This Agreement shall become effective on the first business
day following the Revocation Period, provided that you do not revoke it (the
“Effective Date”).  Notwithstanding the foregoing, the Company may withdraw the
offer of this Agreement or may void this Agreement if you engage in conduct that
is contrary to the obligations in this Agreement or the interests of the
Company.

 

20.                               Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.  Facsimile and pdf
signatures shall be deemed to have the same legal effect as originals.

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the Consideration Period.

 

Very truly yours,

 

 

 

ESPERION THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Tim M. Mayleben

 

February 26, 2014

 

Tim M. Mayleben

Date

 

President and CEO

 

 

The foregoing is agreed to and accepted by:

 

 

/s/ Noah Rosenberg, M.D.

 

February 24, 2014

Noah Rosenberg, M.D.

Date

 

8

--------------------------------------------------------------------------------